DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application with claims 1-11 withdrawn. Claims 12-20 are examined herein.

Response to Arguments
Applicant's arguments and amendments filed 06/15/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the drawings overcome the drawing objections of record, however Applicant’s amendments to the claims have created new drawing objections as explained herein. 

Applicant’s amendments to the claims overcome the claim objections of record, but have created a new issue as explained herein. 

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections, the remaining ones repeated herein. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 
	
Applicant argues that [0027] of the PGPub of the application “clearly defines differences between nuclear fuel powder and granules.” Examiner respectfully disagrees. The cited paragraph merely states “’nuclear fuel oxide powder’ … refers to a state before a granulation process.” There is no explanation as to any of the physical, structural, or functional differences between powder and granules. Further, [0031] and [0032] of the PGPub only disclose the typical sizes of powders and granules. Applicant further argues [0036] “discloses the advantages of using nuclear fuel powder and the problems when nuclear fuel granules are used.” However, nowhere in the cited paragraph is the term “granules” used. Rather, the paragraph discloses “[w]hen an average width or thickness of the thermally conductive plate-shaped metal powder is too small…. When an average width or thickness of the thermally conductive plate-shaped metal powder is too large…” (emphasis added). Additionally, [0037] of the PGPub repeatedly uses the term “powder granules”. Therefore the disclosure does not support Applicant’s arguments of the distinction between powders and granules. 

Applicant further argues “[a]s can be seen in the above Table, the thickness of the metal powder of the present invention and the metal powder disclosed in the Kim Patent are completely different.” However, as noted in the referenced Table, the present invention recites a metal array thickness of 0.1 µm to 3 µm, and Kim teaches a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues “the aspect ratios disclosed in the present invention and the Kim Patent are clearly different in definition.” Further, applicant states “paragraph [0037] of the published present Application discloses the definition of the aspect ratio.” However, nowhere in the cited paragraph is “aspect ratio” defined. The term “length” is not recited anywhere in the publication in reference to the metal powder plane or the metal powder. Rather, the paragraph merely discloses the numerical range of the aspect ratio. [0083] of the machine translation of Kim discloses “an aspect ratio (aspect ratio, particle size/thickness) of 2 to 60.” A skilled artisan would recognize the term “particle size” is intended to refer to a specific dimension of the particle (e.g., length, width, thickness), since a ratio between two values would require the values to have the same unit (e.g., µm), and Kim defines, in [0040], “particle size” to mean length. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the aspect ratio being the ratio of length and width of metal powder plane) are not recited in 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “metal powder plane” (claim 12) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 14 and 20 are objected to because of the following informalities: Claims 14 and 20 are both dependent on claim 12 and appear to be substantial duplicates of each other. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 14-17, and 20 are indefinite because the relationship between the thermally conductive plate-shaped metal arrays and the thermally conductive plate-shaped metal powder is unclear. Are these terms used interchangeably to describe the same structure? For instance, claim 15 recites “wherein the thermally conductive plate-shaped metal arrays have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm” (emphasis added) while page 9, lines 2-3 of the instant specification powder may have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm” (emphasis added). For purposes of examination, examiner is interpreting these terms to be interchangeable. Additionally, the term “powder” usually means a plurality of particles. It is therefore unclear in claims 14 and 15 whether the claimed ratio, width, and thickness refer to the individual particles within the metal powder.

Claim 12 recites the limitation “the thermally conductive plate-shaped metal powder has an average aspect ratio of a metal powder plane of 1 to 5.” The scope of the structure of the planes and the thermally conductive plate-shaped metal powder are not clearly defined. What is the relationship between the metal powder and the metal powder plane? Are the planes the same structure as the metal powder? Does the plane comprise the powder? This is further unclear in view of the drawing objection. Further, it is unclear if the claim intended to recite the thermally conductive plate-shaped metal powder has an average aspect ratio of 1 to 5? Or do the metal powder planes have an aspect ratio of 1 to 5? If the latter, the term “plane” typically refers to a two dimensional surface extending infinitely. How can a plane have an aspect ratio?

Claim 20 is indefinite because it is unclear from the claim whether the ratio between average width to thickness is equal to a value between 10 and 300, or if the ratio is 10:300, as recited in claim 14.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Parent claim 12 recites “wherein the thermally conductive plate-shaped metal powder has an average aspect ratio of a metal powder plane of 1 to 5.” In view of the 35 U.S.C. 112(b) rejection discussed above, claim 16 also recites the thermally conductive plate-shaped metal powder/array has an average aspect ratio of 1 to 5 without further limiting the parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR Patent No. 101652729 (“Kim”) (citations refer to previously provided machine translation) in view of KR Publication No. 20150059893 (“Jin”) (citations refer to attached machine translation).

Regarding claim 12, Kim discloses a nuclear fuel pellet having enhanced thermal conductivity (Kim, [0001]), comprising:
a nuclear fuel oxide matrix (Kim, [0003]); and 
thermally conductive plate-shaped metal arrays (Kim, [0001]) dispersed to have an orientation in a horizontal direction for contributing to heat transfer in the nuclear fuel oxide matrix (Kim, [0001]; Kim’s thermally conductive plate-shaped arrays are mixed and dispersed in the nuclear fuel oxide matrix and therefore all of the arrays have at least some orientation in a horizontal direction), wherein the nuclear fuel oxide matrix is formed from nuclear fuel powder (Kim, [0004]), and wherein the thermally conductive plate-shaped metal arrays are formed from thermally conductive plate-shaped metal powder (Kim, [0001], [0012], [0015]), and wherein the thermally conductive plate-shaped metal powder has an average aspect ratio of a metal powder plane of 1 to 5 (Kim, [0045]; Kim discloses an aspect ratio of 2 to 60 which overlaps the claimed range). 

Kim does not disclose wherein the nuclear fuel powder has an average particle size of 0.1 µm to 50 µm.



It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to apply the teachings of Jin to decrease the particle size of nuclear fuel powder in the nuclear fuel pellet of Kim because Jin teaches this powder size “improve[s] irradiation stability” (Jin, [0029], [0032]). Additionally, it would have been obvious to a POSA to decrease Kim’s particle size to have an average nuclear fuel powder particle size of 0.1 µm to 50 µm since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. Jin introduces the prior art, which has a larger particle size (Jin, [0002]; see US Patent No. 5,978,432, 3:42-44), and suggests its disclosed, smaller sized particles (Jin, [0032], [0102]). A POSA would have been aware that decreasing the size of the nuclear fuel powder would affect pore formation and improve irradiation stability (Jin, [0029]).

Regarding claim 13, Kim in view of Jin teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein the nuclear fuel oxide matrix comprises one or more selected from the group comprising uranium dioxide (UO2), plutonium dioxide (PuO2), and thorium dioxide (ThO2) (Kim, [0047]).

Regarding claims 14 and 20, Kim in view of Jin teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein a ratio between average width to thickness of the thermally conductive plate-shaped metal arrays is 10:300 (Kim, [0039]-[0040], [0044]; Kim discloses the width is between 2-60 µm and the thickness is between 1-30 µm, therefore the ratio of average width to thickness is between 0.07-60, which overlaps the claimed range).

Regarding claim 15, Kim in view of Jin teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein the thermally conductive plate-shaped metal arrays have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm (Kim, [0039]-[0040], [0044]; Kim discloses an average width of 2-60 µm, which falls within the claimed range, and a thickness of 1-30 µm, which overlaps the claimed range).

Regarding claim 16, Kim in view of Jin teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein the thermally conductive plate-shaped metal arrays have an average aspect ratio of 1 to 5 (Kim, [0045]; Kim discloses an aspect ratio of 2 to 60 which overlaps the claimed range).

Regarding claim 17, Kim in view of Jin teaches the nuclear fuel pellet according to claim 17. Kim further discloses wherein the thermally conductive plate-shaped metal arrays comprise one or more selected from the group comprising molybdenum (Mo), chromium (Cr), tungsten (W), niobium (Nb), ruthenium (Ru), vanadium (V), hafnium 

Regarding claim 18, Kim in view of Jin teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein a combustible absorbent material is added to the nuclear fuel oxide matrix, or the nuclear fuel pellet is coated with a combustible absorbent material (Kim, [0003], [0005]; Kim discloses adding gadolinium, which is a combustible absorbent material as disclosed on page 15, lines 6-12 of the instant Specification).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jin further in view of “Effect of Mixed Powder Homogeneity on the UO2-Gd2O3 Nuclear Fuel Sintering Behavior” (“Durazzo”).

Regarding claim 19, Kim in view of Jin teaches the nuclear fuel pellet according to claim 18. Kim further discloses wherein the combustible absorbent material comprises one or more selected from the group consisting of gadolinium (Gd), boron (B), erbium (Er), and dysprosium (Dy) (Kim, [0003], [0005]), but does not explicitly disclose a quantity of the combustible absorbent material.  



A POSA would have found it obvious to use a content of the combustible absorbent material as taught by Durazzo in the nuclear fuel pellet of Kim based on the desired sintering density of the fuel pellet (Durazzo, page 62). Further, it would have been obvious to a POSA to have the content of the combustible absorbent material based on the nuclear fuel oxide matrix be 0.5% by weight to 20% by weight in the nuclear fuel pellet of Kim, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. In this case, a POSA would have been aware that increasing or decreasing the content of combustible absorbent material would affect the reactivity of the reactor.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646